     Case 5:18-cv-06164-EJD Document 72 Filed 07/22/20 Page 1 of 3




 1

 2   JOHN A. YANCHUNIS (pro hac vice)                Clayeo C. Arnold, SBN 65070
     jyanchunis@forthepeople.com                     carnold@justice4you.com
 3   RYAN J. McGEE (pro hac vice)                    Joshua H. Watson, SBN 238058
 4   rmcgee@forthepeople.com                         jwatson@justice4you.com
     MORGAN & MORGAN                                 CLAYEO C. ARNOLD
 5   COMPLEX LITIGATION GROUP                        A PROFESSIONAL LAW
     201 N. Franklin Street, 7th Floor               CORPORATION
 6   Tampa, Florida 33602                            865 Howe Avenue
     Telephone: (813) 223-5505                       Sacramento, California 95825
 7   Facsimile: (813) 223-5402                       Telephone: (916) 777-7777
 8                                                   Facsimile: (916) 924-1829
     Counsel for Plaintiffs Matt Matic and
 9   Zak Harris

10   FRANKLIN D. AZAR (pro hac vice)
     azarf@fdazar.com
11
     MARGEAUX R. AZAR (pro hac vice)
12   azarm@fdazar.com
     FRANKLIN D. AZAR & ASSOCIATES, P.C.
13   14426 East Evans Avenue
     Aurora, Colorado 80014
14   Telephone:    (303) 757-3300
     Facsimile:    (720) 213-5131
15

16   Counsel for Plaintiffs Charles Olson and
     Eileen M. Pinkowski
17

18

19                           UNITED STATES DISTRICT COURT

20                        NORTHERN DISTRICT OF CALIFORNIA

21                                   SAN JOSE DIVISION

22 IN RE GOOGLE PLUS PROFILE                    )   No. 5:18-CV-06164-EJD (VKD)
   LITIGATION                                   )
23                                              )   NOTICE OF FILING REPORT OF
                                                )   SPECIAL MASTER RECOMMENDING
24                                              )   RECIPIENTS FOR CY PRES
                                                )   DISTRIBUTIONS
25
                                                )
26                                              )
                                                )
27                                              )
                                                )
28
       Case 5:18-cv-06164-EJD Document 72 Filed 07/22/20 Page 2 of 3




 1         Plaintiffs   hereby     file   the    attached     Report     Of     Special    Master

 2 Recommending Recipients For Cy Pres Distributions pursuant to the Court’s Order Granting

 3 Preliminary Approval of Class Action Settlement filed on June 10, 2020.

 4   Dated: July 22, 2020                        /s/ John A. Yanchunis_________________
                                                 John A. Yanchunis (pro hac vice)
 5                                               Ryan J. McGee (pro hac vice)
                                                 Morgan & Morgan
 6
                                                 Complex Litigation Group
 7
                                                 Clayeo C. Arnold (65070)
 8                                               Joshua H. Watson (238058)
                                                 Clayeo C. Arnold, P.C.\\\
 9                                               Counsel for Plaintiffs Matic and Harris
10
                                                 Franklin D. Azar (pro hac vice)
11                                               Margeaux R. Azar (pro hac vice)
                                                 Franklin D. Azar & Associates, P.C.
12                                               Counsel for Plaintiffs Olson and Pinkowski
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     MEMO ISO PLTFS’ MOTION FOR PRELIMINARY APPROVAL - CASE NO: 5:18-CV-06164-EJD              -1-
       Case 5:18-cv-06164-EJD Document 72 Filed 07/22/20 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE

 2         I hereby certify that on July 22, 2020 I authorized the electronic filing of the foregoing with

 3 the Clerk of the Court using the CM/ECF system which will send notification of such filing to the

 4 e-mail addresses denoted on the attached Electronic Mail Notice List.

 5         I certify under penalty of perjury under the laws of the United States of America that the

 6 foregoing is true and correct.

 7         Executed on July 22, 2020

 8                                                     /s/ John A. Yanchunis
                                                       John A. Yanchunis (admitted pro hac vice)
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     MEMO ISO PLTFS’ MOTION FOR PRELIMINARY APPROVAL - CASE NO: 5:18-CV-06164-EJD                      -2-
